Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 1 of 10 Page ID #:2256


    1   KILPATRICK TOWNSEND & STOCKTON LLP
        KOLLIN J. ZIMMERMANN (State Bar No. 273092)
    2   kzimmermann@kilpatricktownsend.com
        1801 Century Park East, Suite 2300
    3   Telephone: (310) 248-3830
        Facsimile: (310) 860-0363
    4

    5   J. DAVID MAYBERRY (admitted pro hac vice)
        dmayberry@kilpatricktownsend.com
    6   The Grace Building
        1114 Avenue of the Americas
    7   New York, New York 10036
        Telephone: (212) 775-8700
    8   Facsimile: (212) 775-8800
    9   MARK H. REEVES (admitted pro hac vice)
        mreeves@kilpatricktownsend.com
   10   Enterprise Mill
   11
        1450 Greene Street, Suite 230
        Augusta, Georgia 30901
   12   Telephone: (706) 823-4206
        Facsimile: (706) 828-4488
   13
        PLAVE KOCH PLC
   14   JAMES C. RUBINGER (admitted pro hac vice)
        jrubinger@plavekoch.com
   15   12005 Sunrise Valley Drive, Suite 200
        Reston, Virginia 20191
   16   Telephone: (703) 774-1200
        Facsimile: (703) 774-1201
   17   Attorneys for Defendants
   18
                           UNITED STATES DISTRICT COURT
   19                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
   20
                                SOUTHERN DIVISION

   21
        HONEY BAKED HAM INC.,                   CASE NO.: 8:19-cv-01528-JVS
                                                (DFMx)
   22
                          Plaintiff,
                                                DECLARATION OF JO ANN
   23
              v.                                HEROLD
   24
        HONEY BAKED HAM COMPANY                 Judge: Hon. James v. Selna
        LLC, et al.,
                                                Courtroom: 10C, 411 West 4th Street
   25                     Defendants.                       Santa Ana, CA 92701
                                                Date: August 10, 2020
   26                                           Time: 1:30 P.M.
   27
                                                Complaint filed: August 7, 2019
   28


        DECLARATION OF JO ANN HEROLD
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 2 of 10 Page ID #:2257


    1

    2   I, Jo Ann Herold, declare:
    3          1.   I am a resident of the State of Georgia, over the age of eighteen years.
    4   My business address is 3875 Mansell Road, Alpharetta, GA 30022. The statements
    5   made herein are true and based on my own personal knowledge. If called as a
    6   witness, I could and would give competent testimony to each of the matters stated.
    7          2.   I am the Chief Marketing Officer of the Honey Baked Ham Company
    8   LLC (Honey Baked USA). I began working for Honey Baked USA in 1993 as a
    9   Retail Marketing Manager. Prior to my current role, I also served as Director of
   10   Marketing and Vice President of Catalogue and Retail Marketing at Honey Baked
   11   USA.
   12          3.   I have been very involved in Honey Baked USA’s efforts to modernize
   13   its e-commerce platform. These efforts include optimizing www.honeybaked.com,
   14   which operates as the national website for all Honey Baked Ham branded products
   15   (the “National Website”).
   16          4.   I have knowledge of and am directly involved in Honey Baked USA’s
   17   major marketing decisions and the substance and mechanics of its marketing efforts.
   18          5.   On February 13, 2020, Honey Baked USA launched a new and improved
   19   version of the National Website. Among other changes, the improved National
   20   Website integrated what had previously been separate Honey Baked USA-affiliated
   21   websites into the National Website. This includes Honey Baked USA’s online
   22   shopping website, previously hosted at www.honeybakedonline.com and now located
   23   at shipping.honeybaked.com, and other websites such as a brick and mortar store
   24   locator (found at locator.honeybaked.com) and a page where customers can place
   25   orders for in-person pickup at a brick-and-mortar store (pickup.honeybaked.com).
   26          6.   As part of the redesign of the National Website, Honey Baked USA
   27   implemented a software fail-safe (the “state selector”) designed and approved by an
   28   outside expert (Jonathan Hochman) that requires visitors to identify their state of

        DECLARATION OF JO ANN HEROLD                                                -1-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 3 of 10 Page ID #:2258


    1   residence the first time they click “SHOP NOW” and thereby try to access Honey
    2   Baked USA’s online catalog on the National Website. Based on their state selection,
    3   visitors receive a cookie in their web browser identifying them as being a customer in
    4   California (a CA cookie) or elsewhere (a USA cookie). On future visits to the
    5   National Website, visitors who again attempt to access the online catalog and have a
    6   cookie will be automatically directed to the online catalog website that corresponds to
    7   their cookie (shipping.honeybaked.com for customers with a USA cookie, or Honey
    8   Baked California’s website at shophoneybaked.com for customers with a CA cookie)
    9   without being challenged by the question “What state do you live in?” again. As
   10   described by Mr. Hochman, this greatly improves the user experience for visitors to
   11   the National Website by preventing them from having to repeatedly answer the same
   12   question each time they visit the catalog website or move from one part of the
   13   National Website to another. In fact, if we didn’t use cookies, or an equivalent
   14   technology, I am informed that the user would be presented the state selector each
   15   time they loaded a new page, which would render our website unusable. Users would
   16   think the website was broken; users would not trust our website, users would abandon
   17   our website and this would cause severe harm to the Honey Baked system as a whole,
   18   including Honey Baked California and its catalog website. If we are going to have a
   19   state selector, we need to use cookies to store the response in order to avoid
   20   badgering our customers for the same information over and over again.
   21         7.    Historically,    before    we    integrated    our    shopping     website
   22   (shipping.honeybaked.com) with the National Website, visitors to the National
   23   Website customers (honeybaked.com) were not required to answer the question,
   24   “What state do you live in?” before accessing other parts of the website or other
   25   affiliated websites that do not relate to fulfilment of orders that require shipment of
   26   food to customers by mail or common courier (i.e. “mail order transactions”). For
   27   example, from inception of the National Website in the 1990s, customers were able to
   28   look up the location of a brick-and-mortar store (FIND A STORE), or look up

        DECLARATION OF JO ANN HEROLD                                                 -2-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 4 of 10 Page ID #:2259


    1   general information about the Brand (WHY HONEYBAKED, MEAL PREP &
    2   SERVING, RECIPES, ABOUT US) without being forced to answer the question
    3   “What state do you live in?” Since customers looking for information about a local
    4   store (FIND A STORE) identified the local store by its address, we never even
    5   thought to ask those customers “What state do you live in? We never deemed this
    6   practice necessary to protect Honey Baked California’s exclusive rights to engage in
    7   mail order transactions in California. Reserving and picking up hams or other foods
    8   from a local Honey Baked store does not require mail order shipment of food, and
    9   thus is not a “mail order transaction” as defined in the governing License Agreement.
   10   Nor were engaging in local retail transactions outside California deemed to violate
   11   any exclusive right to operate Honey Baked stores in California under the License
   12   Agreement.
   13         8.     After we integrated our shopping website with the National Website, we
   14   continued the same practices. Customers were allowed to obtain information about
   15   the brand on the National Website (www.honeybaked.com), look up the location of a
   16   brick and mortar store (locator.honeybaked.com) or place an online order for in-
   17   person pickup at a local store (pickup.honeybaked.com) without being shown a state
   18   selector overlay that forces them to answer “What state do you live in?” As noted
   19   above, Honey Baked USA has never required customers to say what state they live in
   20   before accessing these services or local store information through the National
   21   Website since its inception. Further, honoring Honey Baked California’s rights to
   22   engage in mail order transactions in California does not require customers to disclose
   23   their state of residence before engaging in non-mail order transactions, looking up a
   24   local store, or placing an order for in-person pickup outside California. If a customer
   25   looking for a brick-and-mortar store on the National Website indicates that they are
   26   interested in placing a pickup order at a California store, they are redirected to the
   27   appropriate page on Honey Baked California’s website at shop.honeybaked.com. If
   28   they select a store in any other state, they remain on the National Website. In both

        DECLARATION OF JO ANN HEROLD                                                 -3-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 5 of 10 Page ID #:2260


    1   scenarios, the location of the store they have selected indicates the appropriate site
    2   without requiring them to disclose “What state do you live in?”
    3         9.    Requiring all visitors to the National Website to answer “What state do
    4   you live in” before being able to obtain any information about the Honey Baked
    5   Brand or to answer that question over and over again would be extremely intrusive
    6   from a user experience and disastrous from marketing perspective. Customers will
    7   not answer that question repeatedly as they attempt to navigate from page to page.
    8   Instead, they would leave the website without obtaining desired information or
    9   making purchases either from the online catalog or by visiting a local store. This
   10   would not improve traffic to Honey Baked California’s website or route more traffic
   11   there. But it would be tremendously disruptive to the entire Honey Baked system,
   12   including its franchisees across the country who depend upon the National Website
   13   for referrals and foot traffic, not to mention Honey Baked USA’s online catalog.
   14   These changes to the website architecture would destroy the substantial benefits that
   15   we have seen from the modernization of the National Website, and irreparably
   16   damage the Honey Baked Brand, the franchise system, and our competitive position.
   17         10.   We know that the new and improved National Website is accomplishing
   18   its goal of increasing web traffic and online awareness of the Honey Baked Brand
   19   based on Google Analytics data. For example, during the three-week period leading
   20   into the 2020 Easter holiday (March 22, 2020 – April 12, 2020), the National Website
   21   logged 2,207,258 visitor sessions. During the three-week period leading up to Easter
   22   in 2019 (March 31, 2019 – April 21, 2019), the National Website logged a total of
   23   616,060 sessions. That represents a 258% year-over-year increase in traffic. This is a
   24   particularly relevant time period to consider because the Honey Baked Ham sales are
   25   highly seasonal, and the Easter 2020 season is the only high sales season since the
   26   launch of the redesigned National Website.
   27         11.   While we did not track referrals from the National Website to Honey
   28   Baked California’s shopping website, shophoneybaked.com, in 2019, we can be

        DECLARATION OF JO ANN HEROLD                                                -4-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 6 of 10 Page ID #:2261


    1   confident that referrals increased substantially. During the three-week period leading
    2   up to Easter 2020, www.honeybaked.com and shipping.honeybaked.com sent a total
    3   of 325,519 visitors to Plaintiff Honey Baked California’s website. That represents
    4   more than half of the total session visits (616,060) to the National website during the
    5   corresponding 2019 period.
    6         12.    As explained in Honey Baked USA’s earlier filings with the Court, one
    7   exception to the general rule requiring customers to interact with the state selector
    8   before accessing the National Website’s online shopping catalog involves visitors to
    9   the National Website who reach shipping.honeybaked.com through links contained in
   10   promotional emails that Honey Baked USA sends to its existing customers.
   11         13.    Under the License Agreement governing the relationship between the
   12   parties to this lawsuit, each party has limited, non-exclusive rights to sell into each
   13   other’s territory in some instances on the basis of pre-existing customers or in
   14   response to unsolicited orders (“collateral rights” as described by the Court in the
   15   Court order entered after the hearing that I attended). Therefore, Honey Baked USA
   16   has the right to market and sell to its existing customers even if they live in
   17   California, and Honey Baked California has the right to market and sell to its existing
   18   customers even if they live outside of California.
   19         14.    Because Honey Baked USA has the right to market and sell to its pre-
   20   existing customers no matter where they live, historically we have not forced existing
   21   customers to identify the state in which they lived before entering Honey Baked
   22   USA’s shopping website (previously hosted at honeybakedonline.com) via a direct
   23   link in a promotional email. Instead pre-existing customers received a direct link to
   24   honeybakedonline.com in a promotional email and were allowed to shop immediately
   25   for the food items described in the email promotion. Honey Baked California follows
   26   the same practice. Its customers receive a direct link to its website
   27   (www.shophoneybaked.com), not the National Website, and are allowed to shop
   28   immediately.

        DECLARATION OF JO ANN HEROLD                                                 -5-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 7 of 10 Page ID #:2262


    1         15.   After Honey Baked USA launched the new National Website, we
    2   continued the same practice. When we sent promotional emails to existing customers
    3   with a link to our online shopping catalog (hosted on the National Website at the
    4   subdomain shipping.honeybaked.com), they were allowed to shop immediately for
    5   the items described in the email promotion without first being forced to answer what
    6   state they lived in. Then, if they made a purchase, a cookie was placed on their
    7   browser indicating they were a USA customer.
    8         16.   Shortly after the deployment of the modernized National Website,
    9   Honey Baked California objected to Honey Baked USA’s resetting a customer’s
   10   cookie to “USA” if a shared customer of Honey Baked USA and Honey Baked
   11   California visited the National Website in response to a direct email solicitation sent
   12   by Honey Baked USA in an exercise of its collateral rights
   13         17.   In response to that concern, our IT team began consideration of a
   14   software solution to use a temporary “warm cookie” that would expire after a short
   15   period of time such as 72 hours. The purpose of the “warm” cookie would be to allow
   16   a visitor to keep their order information saved in their “shopping cart” for up to 72
   17   hours if they did not immediately decide to check out with their order. After the warm
   18   cookie expired, any preexisting cookie would remain in place and would again
   19   become effective.
   20         18.   While we believe the use of warm cookies may be a viable way to
   21   design the National Website, our IT team informed us that there simply was not
   22   enough time to test and implement this change before the busy Easter holiday season.
   23         19.   Rather than rush out an untested solution, Honey Baked USA simply
   24   stopped all email solicitations to our pre-existing customers who are listed in our
   25   email database with either a “bill to” or “ship to” mailing address in California.
   26   Though we believed we were within our rights to solicit these customers, we stopped
   27   these solicitations on March 16, 2020, well before the Easter holiday. We have
   28   temporarily suspended marketing emails to approximately 36,839 shared customers,

        DECLARATION OF JO ANN HEROLD                                                 -6-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 8 of 10 Page ID #:2263


    1   which unquestionably included many longstanding Honey Baked USA customers to
    2   whom Honey Baked USA has collateral rights to make sales. All of these customers
    3   would have received promotional emails from Honey Baked USA leading up to the
    4   Easter season in prior years.
    5         20.    By suspending these promotional emails, we are temporarily foregoing
    6   our contractual rights to solicit orders from these customers until we have time to
    7   successfully test and implement a software solution.
    8         21.    As a result, our sales to customers in California have declined
    9   significantly on a percentage basis since we launched the modernized National
   10   Website. For example, during the three-week period leading into Easter 2019, 3.49%
   11   of all orders placed on shipping.honeybaked.com had a California billing address.
   12   During the three-week period leading into Easter 2020, that number fell to 2.58% - a
   13   decrease of more than 26%.
   14         22.    We investigated why Honey Baked California’s expert (Mr. Kent)
   15   continues to receive promotional emails from Honey Baked USA. We located what
   16   appears to be Mr. Kent’s business email address Peter@PeterKentConsulting.com in
   17   Honey Baked USA’s database. According to our records, Mr. Kent originally created
   18   an account on our prior shopping website, honeybakedonline.com, on September 16,
   19   2019. He entered the street address associated with his firm as 404 Locust St, Lost
   20   Angeles, CA 90014. UPS suggested an address correction as 500-598 Locust St, Los
   21   Angeles, CA 90065, which he accepted. However, Mr. Kent has never actually made
   22   any online purchase from Honey Baked USA.
   23         23.    Because Mr. Kent never completed an online shipping order with
   24   Honey Baked USA, he has not established a “Bill to” or “Ship to” address (in
   25   California or elsewhere) in our mailing database, so we did not scrub him from our
   26   email list. This may explain why he continues to receive mailings from Honey Baked
   27   USA. His experience, as a Colorado resident (according to the bio he supplied to the
   28   Court) who signed up for Honey Baked USA’s website using a California address as

        DECLARATION OF JO ANN HEROLD                                               -7-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 9 of 10 Page ID #:2264


    1   an expert on behalf of a party to the lawsuit and never completed a purchase through
    2   that account to establish a bill to or ship to address, does not reflect typical customer
    3   behavior.
    4          24.    I understand that Mr. Kent has objected to the fact that PDF documents
    5   consisting of local brick-and-mortar store takeout, pickup, and catering menus can be
    6   viewed by California customers on shipping.honeybaked.com without triggering the
    7   state selector.
    8          25.    These PDF documents cannot be used to place online orders, nor do they
    9   reflect pricing for online orders. They simply show customers what is available at a
   10   particular Honey Baked Ham retail store.
   11          26.    Local stores have the right to set their own pricing for dine-in, pickup,
   12   and catering, and they are not allowed to ship food beyond their local territories.
   13   Because of this, the visibility of these PDF files does not impair any of Honey Baked
   14   California’s contractual rights to engage in mail order transactions in California that
   15   are the subject of this lawsuit.
   16          27.    It is also important to understand that mail order transactions, which are
   17   the focus of the Honey Baked California’s complaint, represent only a small fraction
   18   of the functionality of the National Website. Many more customers use the National
   19   Website for things other than mail order transactions. For example, during the week
   20   preceding Easter 2020 (April 4-11), more than 163,000 customers used the National
   21   Website to place an order for in-person pickup at a Honey Baked Ham retail store.
   22   For the sake of comparison, the total number of mail orders received by Honey Baked
   23   USA during the six weeks before Easter 2020 was less than 68,000. Far more
   24   customers use the National Website to place pickup orders at local brick and mortar
   25   outlets than to engage in mail order transactions.
   26          28.    These figures do not even take into account the significant number of
   27   customers who use the website for purposes other than placing any sort of order. As
   28   described in my prior declaration, see Doc. 47, Page.ID 1038, ¶¶ 5-7, the National

        DECLARATION OF JO ANN HEROLD                                                   -8-
Case 8:19-cv-01528-JVS-DFM Document 117 Filed 07/20/20 Page 10 of 10 Page ID
                                 #:2265

 1    Website serves as the Honey Baked Ham Brand’s online “front door,” and many
 2    customers use it simply to look up their local store, reserve a ham at their local store,
 3    or obtain food preparation/recipe tips without ever intending to make a purchase from
 4    the online catalog on the National Website.
 5          29.    The injunction that the Plaintiff is asking for would severely undermine
 6    the National Website’s functionality for all of these customers who use it for reasons
 7    other than engaging in the mail order transactions. As discussed above, it would
 8    cripple the functionality of the website, drive customers away from the Brand and
 9    hurt foot traffic and retail commerce with local Honey Baked outlets that are the heart
 10   of our franchise system.
 11

 12         I declare under penalty of perjury under the laws of the United States of
 13   America that the foregoing is true and correct.
 14

 15
            Executed on July 20, 2020.

 16

 17
                                             ___________________________
 18                                          Jo Ann Herold
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      DECLARATION OF JO ANN HEROLD                                                   -9-
